Citation Nr: 9932857	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than April 14, 1998, 
for the granting of an increased evaluation for service-
connected status post vagotomy and pyloroplasty, with 
irritable bowel syndrome, to include whether or not clear and 
unmistakable error exists in an October 1963 rating decision.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which re-evaluated the veteran's existing 
service-connected duodenal ulcer as status post vagotomy and 
pyloroplasty with irritable bowel syndrome, and assigned a 30 
percent evaluation effective April 14, 1998, the date of the 
veteran's claim.


REMAND

In seeking an earlier effective date, the veteran has 
asserted that his 30 percent evaluation should be effective 
in 1963, when he underwent abdominal surgery that reportedly 
resulted in chronic diarrhea.  He asserts that he was 
incorrectly rated in a 1963 rating decision.  The Board 
construes this to be an allegation of clear and unmistakable 
error (CUE) in an October 1963 rating decision which 
continued a 10 percent evaluation for his previously service-
connected duodenal ulcer following termination of a temporary 
total convalescence rating.  Although the September 1998 
rating decision on appeal found that the October 1963 rating 
decision was not in error, the veteran has not been provided 
a statement of the case with applicable regulations for the 
issue of CUE.  As the specific issue of CUE in the October 
1963 rating decision is inextricably intertwined with the 
earlier effective date issue developed for appellate review, 
the case must be returned to the RO for proper development.  

In light of the above, the appeal is REMANDED to the RO for 
the following action:

The RO should issue the veteran and his 
representative a supplemental statement 
of the case outlining its adjudication of 
whether clear and unmistakable error 
exists in the October 1963 rating 
decision which continued a 10 percent 
evaluation for duodenal ulcer following 
the assignment of a temporary total 
convalescence rating.  The veteran and 
his representative should be afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, as 
appropriate.  No action is required of the veteran until he 
receives further notice.  The veteran may submit any 
additional argument or evidence deemed pertinent to the 
appeal.  The Board intimates no opinion as to the final 
outcome warranted for the matters discussed herein.

		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).



